Citation Nr: 0528125	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  96-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to restoration of service connection for 
atrial tachycardia with pacemaker.

2.  Entitlement to an initial disability rating in excess of 
10 percent for atrial tachycardia with pacemaker.

3.  Entitlement to an initial disability rating in excess of 
30 percent for dysthymic disorder prior to March 17, 2000.

4.  Entitlement to a disability rating in excess of 50 
percent for dysthymic disorder from March 17, 2000.

5.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual employability (TDIU).




REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975, 
and from July 1989 to June 1993.  The current appeal arises 
before the Board of Veterans' Appeals (Board) from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  

In June 2005, a videoconference hearing was conducted over 
which the undersigned Acting Veterans Law Judge presided.  A 
transcript of which has been associated with the veteran's 
claims folder.

The issues of entitlement to an initial disability rating in 
excess of 10 percent for atrial tachycardia with pacemaker, 
entitlement to an increased rating for dysthymic disorder, 
and to a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The RO granted service connection for mitral valve 
prolapse with pacemaker by means of an August 1999 rating 
decision.

2.  The RO proposed to sever service connection for atrial 
tachycardia with pacemaker implantation in a May 2000 rating 
decision; thereafter, severance was accomplished by means of 
a November 2003 rating decision.

3.  The evidence does not establish that the initial decision 
to grant service connection for atrial tachycardia with 
pacemaker implantation was clearly and unmistakably 
erroneous.


CONCLUSIONS OF LAW

Severance of service connection for atrial tachycardia with 
pacemaker implantation was improper.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.105, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The regulation regarding severance of service connection 
provides that once service connection has been granted, it 
can be severed only upon the showing by VA (with the burden 
of proof upon the Government) that the rating decision 
granting service connection was clearly and unmistakably 
erroneous. 38 C.F.R. § 3.105(d); see also Graves v. Brown, 6 
Vet. App. 166, 170-71 (1994).  VA's burden in severing 
service connection under 38 C.F.R. § 3.105(d) is the same as 
a claimant's burden in attempting to overturn a final 
decision on the basis of clear and unmistakable error under 
3.105(a).  See Wilson v. West, 11 Vet. App. 383 (1998); 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (holding 
that § 3.105(d) places at least as high a burden of proof on 
VA when it seeks to sever service connection as § 3.105(a) 
places upon veteran seeking to have an unfavorable decision 
overturned); see also Graves, 6 Vet. App. at 170 (holding 
that clear and unmistakable error is defined the same under 
38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

The United States Court of Appeals for Veterans Claims 
(Court), has stated that "[c]lear and unmistakable error is a 
very specific and rare kind of 'error.'  It is the kind of 
error, of fact or law, that when called to the attention of 
the reviewer compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993), review en banc denied, 6 Vet. App. 
162 (1994).

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 38 
C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebateable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).


However, the Court has held that for purposes of severing 
service connection, section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels v. Gober, 10 
Vet. App. 474, 480 (1997).  The Court reasoned that because 
section 3.105(d) specifically states that "[a] change in 
diagnosis may be accepted as a basis for severance," the 
regulation clearly contemplates the consideration of evidence 
acquired after the original granting of service connection.  
A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  38 C.F.R. § 
3.105(d).  This certification must be accompanied by a 
summary of the facts, findings, and reasons supporting the 
conclusion.  Id.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Having considered the evidence and the applicable laws, the 
Board finds that restoration of service connection for atrial 
tachycardia with pacemaker implantation is warranted.  
Specifically, the evidence does not establish that the 
initial August 1999 decision to grant service connection was 
clearly and unmistakably erroneous. 

A review of the veteran's available service medical records 
reveal hospital treatment records dated from January 1990 to 
February 1990 which, in pertinent part, shows a discharge 
diagnosis of mitral valve prolapse.  The veteran had been 
admitted following repeated episodes of heart pounding, 
visual hallucination, and a loss of consciousness (one of 
which had also resulted in the breaking of three ribs).  The 
veteran had undergone a signal averaging electrocardiogram 
(EKG), an electroencephalography, and had worn a 24 hour 
Holter monitor.   

A chronological record of medical care dated in February 1993 
shows that the veteran had mitral valve prolapse.  It was 
indicated that this condition could cause chest pain, 
palpitations, dizziness, and fainting.  Current treatment 
appeared to be successful.

A private medical record from the McKay-Dee Hospital Center 
dated in February 1992, shows that the veteran was treated 
for symptoms associated with chest pain.  The assessment 
showed that the veteran had a three day history of chest 
pain, which was somewhat unusual for heart pain; however, it 
was not ruled out due to the veteran's strong family history 
of cardiac risk factors, a smoking history, and his mitral 
valve prolapse.

A letter from the Department of the Air Force dated in 
January 1993 shows that the veteran had the onset of chest 
pain in April 1993 which related to mitral valve prolapse.

As per a Board remand dated in March 2000, it is noted that 
subsequent diagnostic testing, including testing in June 
1993, July 1993, September 1993, and January 1995, failed to 
verify the presence of a mitral valve prolapse.  These do not 
appear to be part of the veteran's rebuilt claims folder. 

A private medical record from R. L. Griffin, M.D., dated in 
July 1996 shows that that veteran definitely had a diagnosis 
of mitral valve prolapse.

A report dated in September 1997 shows that chest pain which 
certainly could be the somatization from marked stress was 
noted.  He was admitted to Vicksburg Medical Center in 
January 1998 with acute onset of substernal pressure chest 
pain which radiated to the left neck and arm with nausea, 
dysphoresis and shortness of breath.  The symptom lasted 
about five minutes and then resolved.  An echocardiogram 
dated in February 1998 showed a normal left ventricular 
systolic function with ejection fraction of 60 percent, mild 
left atrial enlargement, and normal cardiac valves.  Chest X-
ray and electrolytes were unremarkable.  The discharge 
diagnosis included chest pain syndrome which was probably 
more related to chest wall.  He was readmitted with severe 
excruciating chest pain.  He had some early repolarization 
changes on his EKG and was admitted.  Creatinine 
phosphokinases tests were unremarkable.  EKG revealed no 
significant abnormalities.  He improved significantly with 
Valium.  Chest X-ray was normal.  The discharge diagnosis was 
chest pain, probably partly chest wall syndrome.

A VA outpatient treatment record dated in April 1998 showed 
that veteran reported vague chest pain.  A Holter monitor 
report showed basic rhythm sinus, normal atrioventricular and 
intraventricular conduction, and insignificant 
supraventricular ectopy.  It was noted that there was no 
correlation between Holter and reported symptoms in diary.

A VA medical record dated in December 1998 is said to have 
shown that the veteran reported a coronary angiogram in 1991 
which showed 60 to 70 percent stenosis in two different 
vessels.  He denied availability of these reports as they had 
been lost. Physical examination revealed a regular heart rate 
and rhythm without murmurs.  Thalliuim stress test showed 
mild profusion abnormalities and a significant lesion in the 
inferior septum.  Catheterization in January 1999 showed 
normal coronary anatomy.  EKG was within normal limits.  
Routine stress test was negative.

Private outpatient treatment records from the Jackson Heart 
Clinic dated from January 1999 to April 1999 show that the 
veteran had a history of recurrent episodes of tachy 
palpitation and one episode of loss of consciousness with 
frontal laceration.

A private medical record from J. P. Flanders, Ph.D., dated in 
February 1999 shows that his extensive observations as a 
psychologist, both historical and direct observational data, 
indicated a high probability that the veteran's heart 
problems were caused by his emotional (dysthymic) condition.  
He explained that the stress and dysthymic symptoms and 
occasional heart pain accompanied by visible perspiration 
escalated visually and dramatically when he discussed the 
demeaning or discrediting of the honor of his military 
service. 

A private medical record from Dr. Griffin dated in February 
1999, revealed that the veteran was having significant 
difficulty with cardiovascular ischemia. 

In May 1999, the veteran testified at a personal hearing over 
which a hearing officer of the RO presided.  He indicated 
that he had been awarded disability benefits from the Social 
Security Administration.  He added that his heart condition 
was triggered by getting overly tired, stressed, upset, or 
nervous.  He denied any type of heart condition during 
service from 1972 to 1975.  After entry on active duty in 
1989, he asserted that he was seen for irregular heartbeats; 
palpitations; sweats; and blacking out episodes.

A private hospital treatment record from the St. Dominic-
Jackson Memorial Hospital dated in July 1999 shows that the 
veteran was diagnosed with inappropriate automatic atrial 
tachycardia with symptomatic tachycardia with minimal 
activity, status post successful ablation of the AV node with 
no evidence of reentrant tachyarrhythmia found at diagnostic 
testing.

By rating action dated in August 1999, the RO granted 
entitlement to service connection for mitral valve prolapse 
with pacemaker.  

In May 2000, the RO proposed severance of service connection 
for atrial tachycardia with pacemaker implantation, citing 
that the August 1999 rating action of the RO erroneously 
established entitlement to service connection for heart 
condition without review of diagnostic testing and medical 
opinion which was of record in the veteran's claims file and 
which definitively ruled out mitral valve prolapse and 
coronary artery disease.

A letter from A. G. Bahro, M.D., dated in January 2001 
indicates that veteran had been under his care since December 
2000, and had been evaluated for anginal symptoms, and a 
history of pacemaker placement following supraventricular 
tachycardia, electrophysiology study and ablation.  His 
initial evaluation revealed moderate cardiomyopathy with 
estimated ejection fraction of 40 percent.  He had a 
Persantine Cardiolite stress test showing evidence of 
inferoseptal and apical prior myocardial infarction.  Heart 
catheterization showed normal coronary arteries, but his left 
anterior descending artery was of very small caliber.  
Estimated ejection fraction was about 40 percent with large 
apical akinesis.

A VA examination report dated in March 2002 shows that review 
of the claims file could not be accomplished as the claims 
file has been lost.  However, some records submitted by the 
veteran from an outside physician, as well as review of 
inpatient records within VA, was made and also a repeat 
echocardiogram was performed.  A review of the records showed 
that the veteran did have a catheterization in 1999, but no 
mention was made of mitral valve prolapse at that time.  A 
subsequent echocardiogram done in February 2001 showed non-
significant mitral regurgitation and mild tricuspid 
regurgitation, and a subsequent echocardiogram conducted in 
February 2002 did not show any evidence of mitral valve 
prolapse, only mild tricuspid regurgitation.  In light of 
these findings, the cardiologist felt that there was a lack 
of substantial evidence of the veteran having clinically 
significant mitral valve prolapse.  The examiner concluded 
that in light of this finding, the association between the 
veteran's present heart problems and his service connected 
mitral valve prolapse would not be grounded in medical 
evidence.

A private medical record from M. P. Whitaker, M.D., dated in 
July 2002, indicates that the veteran had a history of 
congestive cardiomyopathy, admitted with a chest pain 
syndrome.  Past medical history was notable for congestive 
cardiomyopathy, normal coronary arteries by prior assessment, 
history of hypertension, and no diabetes mellitus.  He has 
had a permanent pacemaker implant, thought to be for a third 
degree AV block.  The assessment was chest pain syndrome, 
suggestive of angina pectoris; normal coronary arteries by 
prior catheterization; reportedly significant left 
ventricular dysfunction by recent evaluation with repeat 
cardiac catheterization done this month; chronic congestive 
cardiomyopathy; hypertension; history of third degree AV 
block with permanent pacemaker; and history of chronic lung 
diseases.

A VA outpatient treatment record dated in September 2002 
shows that the veteran had been seen in the Cardiology Clinic 
in September 1989, wherein he had been referred from another 
cardiologist for symptoms of heart failure. At that time he 
was under heart catheterization and revealed only minimal 
disease but a reduced cardiac function.  At the time of his 
visit he reported 3 pillow orthopnea, dyspnea with minimal 
exertion but no significant chest pain.  He also by clinical 
exam was euvolemic and well managed.  His echo report showed 
moderate LV enlargement; moderate to severe LV dysfunction; 
normal valves; mild tricuspid regurgitation. The echo report 
and his symptoms corroborated the outside physicians' 
diagnosis of congestive heart failure.  Although at this time 
the patient is well managed, he did have an idiopathic 
cardiomyopathy with NYHA Class II-III symptoms which meant he 
had shortness of breath with minimal exertion.  This might 
have limited his ability to perform certain tasks which 
required exertion.  Medications were required to maintain or 
improve this functional status.

VA hospital treatment records dated in May 2003 show that he 
was admitted with reported chest pain that began between 
shoulder blades and radiated to left shoulder and down the 
left arm.  It was associated with nausea but no sweats he 
says. No other associated symptoms.  His pacer was 
interrogated and was functioning properly.  He was having his 
dual chamber pacer changed out to an AICD after recent workup 
at an outside facility for syncope.  Of interest was that he 
had three other recent admissions for similar symptoms.  A 
cardiology report indicated a history of syncope but with no 
evidence of ventricular arrhythmias during hospitalization, 
negative T-wave Altemans Study, and negative Ventricular 
Stimulation Study with Triple Extrastimuli from the right 
ventricular outflow tract and apen.  A discharge summary of 
November 2002 suggested ICD Placement because of risk of 
significant ventricular arrhythmias.  

VA outpatient treatment records dated from February 2004 to 
May 2004 show that the veteran was treated intermittently for 
management of atrial arrhythmias. He had a heart 
catheterization showing no angiographic evidence of coronary 
artery disease.  Recent echo showed borderline normal left 
ventricular systolic function with ejection fraction of 50 
percent.  The impression was atrial arrhythmias, stable; no 
coronary disease; borderline normal left ventricular systolic 
function with normal chamber sizes.  His chest pain was 
noncardiac.

During his June 2005 videoconference hearing testimony, the 
veteran described that his heart disorder was first 
manifested during his second period of active service and 
that it had been diagnosed at that time as mitral valve 
prolapse.  He added that he had continued to experience 
symptoms associated with that condition since that time.

The evidence of record in August 1999 included the service 
medical records and post-service VA and private medical 
records.  At that time, the service medical records had shown 
that the veteran's had been diagnosed with mitral valve 
prolapse during his period of active service and had been 
treated for symptoms associated thereto.  Subsequent VA 
outpatient treatment records revealed that the veteran 
continued to experience symptoms associated with a heart 
disorder, with subsequent implantation of a pacemaker.

As discussed above, once service connection has been granted 
for a disorder properly diagnosed, it can be severed only 
upon the showing by VA that the rating decision granting 
service connection was clearly and unmistakably erroneous.  
38 C.F.R. § 3.105(d).  It is not sufficient to disagree with 
the grant.  Importantly, VA has the burden to show that the 
original grant of service connection was clearly and 
unmistakably erroneous.  In this case, the RO did not show 
that there was a medical opinion in support of severance.  
The August 1999 rating action of the RO was based upon review 
of the veteran's entire claims folder, which included 
opinions and diagnoses of mitral valve prolapse.  
Consequently, the November 2003 decision to sever service 
connection, and the March 2002 VA examination report relied 
upon in making the decision, were based upon review of a 
rebuilt claims folder, which did not contain the veteran's 
service medical records nor the all the evidence at the time 
service connection was granted.  Further, following the 
issuance of the proposal to sever service connection, the 
veteran submitted additional medical evidence that reiterated 
that the veteran had mitral valve prolapse in service and 
chest pain associated with mitral valve prolapse in February 
1992.  The preponderance of the evidence tends to show that 
there was no medical justification for the severance of 
service connection.  Indeed, the decision to sever was based 
on a weighing of the evidence rather than a conclusive 
medical opinion that refuted all the other evidence.  

At the time of the August 1999 rating decision, there was 
evidence that could support the grant of service connection 
for mitral valve prolapse with pacemaker, later characterized 
as atrial tachycardia with pacemaker.  The Board acknowledges 
that there is an opinion in support of severance that was 
formulated approximately three years thereafter; however, 
clear and unmistakable error connotes that the determination 
of granting service connection was undebatably incorrect, and 
in light of the multiple medical opinions of record 
suggesting that the existence of the veteran's mitral valve 
prolapse during service, said determination was based on 
evidence that was at the very least in equipoise.  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving the issue is given to the claimant.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2005).  The Board does not find 
that such burden has been met by the government.  Restoration 
of service connection for atrial tachycardia with pacemaker 
is therefore granted. 

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied with respect to the issue addressed 
above, it is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable by 
restoring service connection for atrial tachycardia with 
pacemaker, and thus represents a full grant of the issue on 
appeal.  A decision therefore poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Entitlement to restoration of service connection for atrial 
tachycardia with pacemaker is granted. 
REMAND

During the course of his June 2005 personal hearing, the 
veteran reported that he had obtained copies of records that 
been associated with his original claims folder.  He stated 
that this evidence included records and reports from the 
Social Security Administration (SSA), which had granted him 
disability benefits in 1994 due in part to his dysthymic 
disorder.  The veteran indicated that he would allow 
personnel at the RO to make copies of the records he had 
recovered so that they could be associated with the claims 
folder.  Those records were never received.  Although the 
importance of this evidence was discussed, the Board believes 
that the gravity of the evidence necessitates that this 
matter be remanded to formally request these records, 
especially since this appeal involves a rebuilt claims file.  
See 38 C.F.R. § 3.159; see also O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

The veteran reported receiving ongoing treatment for his 
psychiatric at the Jackson VAMC.  He stated that he received 
treatment on a monthly basis.  With the exception of a single 
treatment report in June 2005, there are no records from that 
facility since May 2004.  The records from the Jackson VAMC 
must be obtained.  See 38 C.F.R. § 3.159; see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).

The Board also notes that the veteran's most recent VA 
psychiatric examination is now over four years old.  
Similarly, although the veteran's last examination regarding 
his atrial tachycardia and pacemaker implantation was in 
March 2002, the examination did not assess the severity of 
the symptoms associated with his service-connected atrial 
tachycardia and pacemaker implantation.  The veteran should 
be afforded another psychiatric and cardiology examination to 
determine the extent and severity of his service-connected 
dysthymic disorder and atrial tachycardia with pacemaker.  
The Court has held that the "fulfillment of the statutory 
duty to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).


Accordingly, this claim is REMANDED for the following action:

1.  The RO should ask the veteran to 
provide a complete copy of all the 
records that he believes were included in 
his original claims folder.  A specific 
request should be made for him to submit 
copies of the decision(s) by the SSA that 
granted him disability benefits and the 
records that the SSA considered. 

2.  The RO should obtain a copy of the 
veteran's complete medical file from the 
Jackson VAMC since 2004.  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that could not be obtained, including 
what efforts were made to obtain them.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected 
dysthymic disorder.  The claims folder, 
to include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

The examination report should include a 
detailed account of all pathology found 
to be due to dysthymic disorder.  The 
examiner should assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF) and include a 
definition of the numerical code 
assigned.  The examiner is specifically 
requested to indicate if the symptoms of 
dysthymic disorder, in and of themselves, 
render the veteran unemployable.

4.  The veteran should then be afforded a 
VA cardiovascular examination so that the 
extent and current severity of his 
service-connected atrial tachycardia and 
pacemaker implantation may be assessed.  
Any indicated diagnostic tests and 
studies should be accomplished, to 
include a treadmill exercise test, if 
feasible.  Manifestations of the 
veteran's cardiac disorder should be 
expressed in metabolic equivalents (METS) 
that result in dyspnea, fatigue, angina, 
dizziness, or syncope.  If a treadmill 
exercise test is not  feasible the 
examiner should so state, and the 
examiner should provide an estimation of 
the level of activity, expressed in METS, 
and supported by examples of specific 
activities such as slow stair climbing or 
shoveling snow that results in dyspnea, 
fatigue, angina,  dizziness, or syncope.  
Additionally, an electrocardiogram, 
echocardiogram, and/or X-ray is necessary 
to properly evaluate the veteran's 
service-connected coronary artery 
disease, to determine the presence of 
cardiac hypertrophy or dilatation.  The 
rebuilt claims folder and a copy of this 
remand, must be made available to and 
reviewed by the examiner.

The examiner is also requested to provide 
a medical  opinion concerning the impact 
of the veteran's service-connected atrial 
tachycardia and pacemaker implantation on 
his ability to work, to include whether 
it renders him unemployable.  A  complete 
rationale for any opinions and 
conclusions expressed should be included 
in the examination report.

5.  Thereafter, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


